FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 22-0520

 SHERRY BEARD AND JOSEPH                         §
 BEARD                                           §
                                                                                 Dallas County,
 v.                                              §
 MCGREGOR BANCSHARES, INC.                       §
                                                                                    5th District.
 AND THE FIRST NATIONAL                          §
 BANK OF MCGREGOR D/B/A                          §
 TFNB YOUR BANK FOR LIFE,
 AND DAVID LITTLEWOOD


                                                                              September 2, 2022

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, SHERRY BEARD AND JOSEPH BEARD, pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 7th day of October, 2022.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk